
	

113 HR 1316 IH: To amend title 38, United States Code, to specify the responsibilities of the Directors and Assistant Directors of Veterans’ Employment and Training.
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1316
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Flores introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to specify the
		  responsibilities of the Directors and Assistant Directors of Veterans’
		  Employment and Training.
	
	
		1.Responsibilities of the
			 Directors of Veterans’ Employment and TrainingSection 4103 of title 38, United States
			 Code, is amended—
			(1)by redesignating
			 subsection (b) as subsection (c); and
			(2)by inserting after
			 subsection (a) the following new subsection (b):
				
					(b)ResponsibilitiesEach Director and Assistant Director
				assigned to a State under subsection (a) shall carry out the following
				responsibilities:
						(1)Monitoring the performance of veterans’
				training and employment programs in the State, with special emphasis on
				services to disabled veterans.
						(2)Monitoring the
				performance of the State workforce agency in complying with section 4212 of
				this title.
						(3)Suggesting to the Assistant Secretary of
				Labor for Veterans’ Employment and Training corrective actions that could be
				taken by the State workforce agency to address deficiencies in the performance
				of veterans’ training and employment programs in the State.
						(4)Annually
				negotiating with the State workforce agency to establish performance goals for
				veterans’ training and employment programs in the State.
						(5)Reviewing the
				State’s requests for funding for veterans’ training and employment programs and
				providing advice to the State workforce agency and the Assistant Secretary
				regarding such funding requests.
						(6)Conducting
				outreach to inform employers in the State regarding their rights and
				responsibilities under chapter 43 of this title and of veterans preferences and
				Federal contractors’ and subcontractors’ affirmative action programs to hire
				veterans.
						(7)Managing programs
				to administer and investigate chapter 43 of this title, veterans preferences
				under Federal and State laws, and federal contractors’ and subcontractors’
				affirmative action programs to hire veterans.
						(8)Forwarding
				complaints regarding possible violations of chapter 43 of this title to the
				appropriate Regional Administrator or to the to the Assistant Secretary, as
				required.
						(9)Other duties as
				assigned by the Assistant Secretary as directed.
						(10)Carrying out
				grant officer technical representative responsibilities for grants issued under
				programs administered by the Department.
						(11)Providing advice
				to the State workforce agency on strategies to market veterans to employers.
						(12)Supervising and
				managing all support staff, including Assistant Directors, establishing
				workload priorities, managing all personnel actions, and evaluating all
				assigned personnel.
						(13)Submitting to the Assistant Secretary
				regular reports on the matters described in paragraphs (1), (2), (4), and (10),
				and any other matters the Director or Assistant Secretary determine
				appropriate.
						(14)Performing such
				other related duties as directed by the Assistant
				Secretary.
						.
			
